FLETCHER, Circuit Judge,
dissenting:
I dissent. The majority opinion makes two errors. It denies appellees review of the arbitrator’s decision on questions of federal labor law, and it denies review of the arbitrator’s decision to a person who may or may not have been a party to the arbitration.

A. Questions of Federal Law

The arbitrator decided that, under the collective bargaining agreement, certain individuals were “employees” for purposes of that agreement. Appellees here argue that enforcement of the arbitrator’s decision would violate federal labor law, specifically 29 U.S.C. §§ 157, 158, and 186(c)(5). The resolution of this question involves a determination as to whether those individuals are “employees” under federal labor law. See Joint Council of Teamsters, No. 42 v. Associated General Contractors, 662 F.2d 531 (9th Cir. 1981), aff’g 520 F.Supp. 3, 4 (C.D.Cal.1981); Local 814, International Brotherhood of Teamsters v. NLRB, 512 F.2d 564, 566-67 (D.C.Cir.1975). The majority, however, accepts the findings of the arbitrator as dispositive on this issue.
This is error. The Supreme Court made clear in Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 737-46, 101 S.Ct. 1437, 1443-48, 67 L.Ed.2d 641 (1981) that the decision of an arbitrator on issues of federal law is not binding on the courts where the federal statutory rights of employees are at stake. See also Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974). The district court in this case had an obligation to take evidence on and decide the issue of whether the individuals involved were “employees” under the federal statutes cited, and thus whether the arbitrator’s decision was inconsistent with federal law. As the Supreme Court in Barrentine noted, the findings of the arbitrator may be accorded evidentiary weight as appropriate in a subsequent court *770proceeding. Id. at 743 n. 22, 101 S.Ct. at 1446 n.22 (quoting Gardner-Denver, 415 U.S. at 60 n.21, 94 S.Ct. at 1025 n. 21). This is not the same as saying that the court can abdicate its responsibility to decide issues of federal law, as I believe the majority has done here. I would remand to the district court for further proceedings.

B. Claims of Interventor

John D. Buchanan was permitted to intervene as a matter of right in this proceeding to protect his interest as one of the independent contractor-employees. The majority does not deal with his claim that he is bound by neither the collective-bargaining agreement nor the resulting arbitration, because he is not properly a member of the bargaining unit. See Joint Council of Teamsters, No. 42 v. NLRB, 671 F.2d 305 (9th Cir. 1981). If he is not an “employee” for purposes of the National Labor Relations Act, application of the collective bargaining agreement to him is an unfair labor practice under 29 U.S.C. § 158(e). Id. If he is not bound by the contract, then he is not bound by the results of arbitration under the contract. This again is a question of federal labor law which we, as the reviewing court, are obligated to consider. Because we have not done so, I dissent.